internal_revenue_service number release date index number ------------------------------------- ------------------ ---------------------------------------- --------------------------- department of the treasury washington dc third party communication n a person to contact ---------------------- id no -------------------- ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita b03 plr-128218-12 date date in re a ruling_request regarding sec_165 of the internal_revenue_code legend x ------------------------------------------------------------- y -------------------------------------------------------- z ------------------------------------------------------- fp ------------------------ fc1 ----------------------------------- fc2 ----------------------------------------------------- fp2 ------------------------------------------------- year ------- year ------- state a -------------- a -------- b ------ c ------ d ------ plr-128218-12 e ------ dollar_figurea ---------------- dollar_figureb ----------------- dear ---------------- this is in response to your representative’s date letter and date supplemental submission requesting a ruling on the application of sec_165 to an insolvent subsidiary that will elect to be treated as a disregarded_entity for federal tax purposes facts x is a publicly traded corporation organized under the laws of state a x operates in the united_states and in numerous foreign countries principally through foreign subsidiaries x is the parent of a consolidated_group of corporations among other subsidiaries x owns a of both y and z y and z are both state a corporations and join x in filing a consolidated_return x and its subsidiaries derive most of their combined receipts from the sale of products y owns b of fp a foreign_entity classified as a partnership for u s federal tax purposes x owns the remainder of fp y also owns c of fc1 a foreign_entity classified as a corporation for u s federal tax purposes fp owns the remainder of fc1 z owns a of fc2 a foreign_entity classified as a corporation for u s federal tax purposes fc2 owns d of fp2 a foreign_entity classified as a partnership for u s federal tax purposes fc1 owns the remainder of fp2 fc2 acquired its d interest in fp2 in year by issuing a note payable with a principal_amount of approximately dollar_figurea as consideration in the exchange additionally fc2 currently holds fp2 debt with a principal_amount of dollar_figureb a third party valuation report determined fc2 to be insolvent as of year fc2 derives much of its revenue from its investment in fp2 but fp2 has substantial active business operations conducted through disregarded entities fc2 can only satisfy the gross_receipts_test in sec_165 if its distributive_share of fp2’s gross_receipts are counted no gross_receipts arising from the operating companies following their elections to be taxed as corporations will be counted plr-128218-12 x intends to restructure certain foreign operations in order to consolidate operations under its foreign holding_company structure achieve entity simplification and cost reduction and achieve local_tax efficiency in the foreign jurisdiction as part of a single integrated_plan the following steps will be taken as part of the restructuring x has transferred its interest in fp to z x and y will merge with x surviving the disregarded operating companies owned by fc2 will make check-the-box elections to change their classification from disregarded entities to corporations for u s federal_income_tax purposes fc2 will make a check-the-box election to change its classification from a corporation to a disregarded_entity for u s federal_income_tax purposes fc2 election z will transfer all of fc2 to fp for no consideration x represents the following at all times all instruments referred to as debt herein have been treated as debt for u s federal tax purposes also at all times all instruments referred to as equity herein have been treated as equity for u s federal tax purposes at all times relevant to the fc2 election fc2 will be an eligible_entity as defined in sec_301_7701-3 of the procedure and administration regulations fc2 will not have made a check-the-box election to change its entity classification within the 60-month period preceding the fc2 election a timely and valid check-the-box election will be made and the result will be to treat fc2 as a disregarded_entity for u s federal tax purposes at all times relevant to the proposed restructuring fc2 will have one class of issued and outstanding_stock all of which will be owned by z on the effective date of the fc2 election in each year prior to the effective date of the fc2 election fc2 did not cease business file for bankruptcy or have any other identifiable_event plr-128218-12 in each year prior to the effective date of the fc2 election fc2’s current liabilities not taking into account any contingent liabilities will exceed the fair_market_value of fc2’s assets including tangible and intangible assets such as goodwill and going_concern_value none of the fc2 stock was acquired for the purpose of converting a capital_loss sustained by reason of the worthlessness of any such stock into an ordinary_loss under sec_165 at all times relevant to the proposed restructuring fp2 will be properly classified as a partnership for u s federal tax purposes taking into account fc2’s distributive_share of fp2’s gross_receipts more than - ---- of the aggregate gross_receipts of fc2 for all taxable years will be from sources other than royalties rents dividends interest annuities and gains from sales or exchanges of stocks and securities within the meaning of sec_165 for purposes of this representation fc2 will take into account the gross_receipts arising from its check-the-box election rulings requested fc2 should include its distributive_share of fp2’s gross_receipts for purposes of computing the gross_receipts_test under sec_165 z is entitled to an ordinary worthless_stock deduction under sec_165 for fc2’s stock neither the operating companies’ elections to be treated as corporations nor z’s transfer of fc2 to fp will affect z’s ability to claim a worthless_stock deduction with respect to the stock of fc2 under sec_165 law analysis x represents that fc2 is an eligible_entity that may check-the-box to change its entity classification under sec_301_7701-3 and proposes to do so and change its classification from corporation to disregarded_entity this will result in fc2 being deemed to distribute all of its assets and liabilities to z in liquidation sec_301 g iii sec_332 provides that no gain_or_loss shall be recognized on the receipt by a corporation of property distributed in complete_liquidation of another corporation plr-128218-12 sec_1_332-2 provides that sec_332 non-recognition applies only if the recipient corporation receives at least partial payment for its stock in the liquidating corporation and references sec_165 for the consequences of worthless securities if sec_332 does not apply sec_165 allows a deduction for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise including capital losses sec_165 a loss deduction is permitted under sec_165 only for the taxable_year in which the loss is sustained as evidenced by closed and completed transactions and as fixed by identifiable events section sec_1_165-1 a capital_loss results from the sale_or_exchange of a capital_asset sec_1222 stock in a corporation is generally a capital_asset 485_us_212 for most capital assets a loss due to worthlessness or abandonment is ordinary for lack of a sale_or_exchange see 950_f2d_209 5th cir however for securities sec_165 provides the missing sale_or_exchange deemed to occur on the last day of the taxable_year and the resulting loss is generally capital sec_165 provides that the term security includes a share of stock in a corporation under sec_165 any security in a corporation affiliated with a taxpayer that is a domestic_corporation is not treated as a capital_asset and the loss is ordinary for purposes of sec_165 a corporation is treated as affiliated with the taxpayer a domestic_corporation only if the taxpayer directly owns stock of the corporation that meets the requirements of sec_1504 and more than percent of the aggregate of the corporation's gross_receipts gross_receipts for all taxable years has been from sources other than royalties certain rents dividends certain interest annuities and gains from sales of stocks and securities revrul_70_489 1970_2_cb_53 amplifying revrul_59_296 1959_2_cb_87 holds that where a wholly owned subsidiary had bona_fide indebtedness to its parent_corporation that exceeded the fair_market_value of its assets and the subsidiary transferred all of its assets to its parent in partial satisfaction of its indebtedness the parent could claim both a bad_debt deduction and a worthless_security deduction even though the parent continued the business formerly conducted by the subsidiary revrul_2003_125 2003_2_cb_1243 holds that when an entity classification election is made to change an entity from a corporation to a disregarded_entity the former shareholder of such corporation is allowed a worthless_security deduction under sec_165 if the fair_market_value of the assets of the corporation does not exceed the total amount of the corporation's liabilities such that on the deemed liquidation of the corporation the former corporate shareholder receives no payment on its stock in the liquidated corporation sec_702 provides that in determining his income_tax each partner shall take into account separately his distributive_share of the partnership’s items enumerated therein plr-128218-12 sec_1_702-1 provides in part that each partner is required to take into account separately in his return his distributive_share whether or not distributed of each class or item of partnership income gain loss deduction or credit described in subparagraphs through of that paragraph sec_1_701-1 states in part that each partner must also take into account separately his distributive_share of any partnership_item which if separately taken into account by any partner would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under paragraphs through of subsection a shall be determined as if such item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership revrul_71_455 1972_1_cb_318 held that an s corporation’s distributive_share of gross_receipts from a partnership should be included for purposes of applying the passive_investment_income test under sec_1372 the ruling relied on sec_1_702-1 in finding that the partner’s distributive_share of gross_receipts should flow through to the partner under sec_702 fc2 an eligible_entity currently classified as a corporation will elect to be treated as a disregarded_entity as part of the proposed restructuring as a result fc2 will be deemed to distribute all of its assets and liabilities to z its sole shareholder x represents that as of the effective date of the election fc2’s liabilities will exceed the fair_market_value of fc2’s assets taking into account goodwill and going_concern_value consequently z will not receive payment in exchange for its fc2 stock and sec_165 will apply to the transaction since z is the sole shareholder of fc2 the ownership test in sec_165 is satisfied however fc2’s principal asset is its interest in fp2 and fc2 can only meet the gross_receipts_test under sec_165 if it can look through its fp2 partnership_interest and include its distributive_share of fp2’s gross_receipts for purposes of testing the gross receipt threshold a partnership should be treated as an aggregate for purposes of the gross_receipts_test as the income_tax_liability at the partner level would differ if the partner did not take its distributive_share of partnership income into account therefore in calculating fc2’s gross_receipts the character of each item in the hands of fp2 passes through to fc2 as if earned directly based solely on the information submitted and the representations set forth above we rule as follows rulings plr-128218-12 fc2 should include its distributive_share of fp2’s gross_receipts for purposes of computing the gross_receipts_test under sec_165 z is entitled to an ordinary worthless_stock deduction under sec_165 neither the operating companies’ elections to be treated as corporations nor z’s transfer of fc2 to fp will affect z’s ability to claim a worthless_stock deduction with respect to the stock of fc2 under sec_165 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter does not address the tax consequences of step sec_1 and of the restructuring other than how step sec_3 and relate to the consequences of step the fc2 election as requested in ruling we have assumed based on the taxpayer’s representation that no identifiable_event had occurred before the check-the-box election that the stock of fc2 was not worthless in an earlier year we have also assumed that x’s representation that fc2’s liabilities will exceed the fair_market_value of fc2’s assets taking into account goodwill and going_concern_value fully values fp2 by taking into account the operating companies’ goodwill and going_concern_value this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-128218-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting cc
